Exhibit 10.6

 

SEVENTH AMENDMENT TO MASTER REPURCHASE AGREEMENT

Dated as of October 11, 2019

Between:

PENNYMAC CORP., as a Seller

and

PENNYMAC OPERATING PARTNERSHIP, L.P., as a Seller

and

JPMORGAN CHASE BANK, N.A., as Buyer

The Parties have agreed to amend the Master Repurchase Agreement dated October
14, 2016 between them (the “Original MRA”, as amended by the First Amendment to
Master Repurchase Agreement dated May 23, 2017, the Second Amendment to Master
Repurchase Agreement dated October 13, 2017, the Third Amendment to Master
Repurchase Agreement dated October 13, 2017, the Fourth Amendment to Master
Repurchase Agreement dated July 26, 2018, the Fifth Amendment to Master
Repurchase Agreement dated October 12, 2018 and the Sixth Amendment to Master
Repurchase Agreement dated July 23, 2019 (the “Amended MRA”) and as amended
hereby and as further supplemented, amended or restated from time to time (the
“MRA”)), to extend the latest Termination Date, and they hereby amend the
Amended MRA as follows.

All capitalized terms used in the Amended MRA and used, but not defined
differently, in this amendment have the same meanings here as there.

1.

Definitions; Interpretation

The following definition is amended to read as follows:

“Termination Date” means the earliest of (i) the Business Day, if any, that
Sellers designate as the Termination Date by written notice given to Buyer at
least sixty (60) days (or, if Section 8(d) is applicable, thirty (30) days)
before such date, (ii) if a Change in Executive Management has occurred, the
Business Day, if any, that Buyer designates as the Termination Date by written
notice given to Sellers at least ninety (90) days before such date, (iii) the
date of declaration of the Termination Date pursuant to Section 12(b)(i), and
(iv) October 9, 2020.

(The remainder of this page is intentionally blank; counterpart signature pages
follow)

1

 

--------------------------------------------------------------------------------

 

As amended hereby, the Amended MRA remains in full force and effect, and the
Parties hereby ratify and confirm it.

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

 

By:

 

/s/ Lindsay R. Schelstrate

 

 

Lindsay R. Schelstrate

 

 

Authorized Officer

 

 

 

 

 

 

 

 

PennyMac Corp.

 

 

 

 

 

 

 

 

By:

 

/s/ Pamela Marsh

 

 

Pamela Marsh

 

 

Senior Managing Director and Treasurer

 

 

 

 

 

 

 

 

PennyMac OPERATING PARTNERSHIP, L.P.

By:

 

PennyMac GP OP, Inc.,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

Pamela Marsh

 

 

 

Senior Managing Director and Treasurer

 

 